 SURFACE INDUSTRIES, INC155Surface Industries,IncandUnited Mine Workers ofAmericaUnited Mine Workers of AmericaandSurface Indus-tries,Inc.Cases16-CA-6006, 16-CA-6180, and16-CB-1026May 27, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn January 15, 1976, Administrative Law JudgeAnne F Schlezinger issued the attached Decision inthis proceeding Thereafter, Respondent Companyfiled exceptions and a supporting brief and Respon-dent Union filed a brief in support of the Adminis-trative Law Judge's DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order, as modified below 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent SurfaceIndustries, Inc, Dow, Oklahoma, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order as so modified1Add the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly"(b)Withdraw and withhold all recognition from,and completely disestablish, the Employee Commit-tee and any successor thereto, as the representativeof our employees for the purposes of collective bar-gaining "2 Substitute the attached notice for that of theAdministrative Law JudgeIT IS FURTHER ORDERED that the complaint againstRespondentUnitedMineWorkers of America,Washington, D C, be, and it hereby is, dismissed inits entiretyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT initiate, assist, or dominate andinterfere with the formation and administrationof the Employee Committee or any other labororganizationWE WILL NOT interrogate employees abouttheir union activities, threaten employees withreprisalsmciLdmg discharge or a shutdown ofoperations because of such activities, engage insurveillance of such activities, promise or grantemployment benefits to induce employees toabandon such activities, or in any other mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in Section 7of the National Labor Relations Act, except thatnothing contained herein shall be construed asrequiring us to revoke any wage increases orother employee benefits previously grantedWE WILL NOT refuse to bargain collectivelywith United Mine Workers of America, makeunilateral changes in wages, hours, or workingconditions, or negotiate as to terms or condi-tions of employment with the Employee Com-mittee, or any other company-dominated labororganizationWE WILL, upon request, bargain collectivelywith the above-named union as the exclusiverepresentative of our employees in the appropri-ate unit with respect to rates of pay, wages,hours, and other terms and conditions of em-ployment, and embody in a signed agreementany understanding reached The bargaining unitiThe Respondent excepts to certain credibility findings made by the Ad-ministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc91NLRB 544(1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined therecord and find no basis for reversing her findingsAs the record and briefs adequately set forth the issues and the positionsof the parties, we hereby deny Respondent Employer's motion for oral argument2 In view of the Administrative Law Judge's finding of domination of theEmployee Committee with which we agree we shall apply our customarydisestablishment Order hereinisAll the production and maintenance employ-ees at our mine near Dow, Oklahoma, exclud-ing all office clerical employees, professionalemployees, guards, and supervisors as definedin the ActWE WILL withdraw and withhold all recogni-tion from, and completely disestablish, the Em-224 NLRB No 35 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee Committee and any successor thereto, asthe representative of our employees for the pur-poses of collective bargainingSURFACE INDUSTRIES, INCDECISIONSTATEMENT OF THE CASEANNE F SCHLEZINGER, Administrative Law Judge Uponcharges filed by Lone Star Steel Company, herein calledLone Star, on November 14, 1974, and April 8, 1975,1 inCase 16-CB-924, and on March 5 and 14 in Case 16-CC-517, and by Surface Industries, Inc, herein called SurfaceIndustries, on March 12 in Case 16-CC-518, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 16 (Fort Worth, Texas), is-sued an order consolidating cases, consolidated complaint,and notice of hearing on April 10, alleging the commissionof certain unfair labor practices by United Mine Workersof America, herein called the Union The Union, in itsanswer duly filed, denies that it engaged in the unfair laborpractices alleged against itUpon charges and amended charges filed by the Unionon April 11 and June 25 in Case 16-CA-6006, allegingcertain unfair labor practices by Surface Industries, theaforesaid Regional Director issued a complaint and orderconsolidating cases and notice of hearing on July 16 In ananswer duly filed and amended,2 Surface Industries deniesthat it engaged in the unfair labor practices alleged againstitAt the opening of the hearing in this proceeding, upon amotion of General Counsel, a complaint that had been is-sued in Case 16-CA-6180 was consolidated with the casespreviously consolidated On September 29, when the hear-ing resumed after an adjournment, General Counselmoved to consolidate with the other cases a complaint thatwas issued in Case 16-CB-1026 on September 29, on thebasis of charges filed by Surface Industries on September5General Counsel also at this time moved to sever someof the consolidated cases to facilitate hearing and decisionof the issues involvedMotions to sever had previouslybeen made and denied, but the motion was granted at thistime, over the objection of counsel for the Union but withthe concurrence of all other counsel Also at the request ofGeneral Counsel and with the agreement of other counsel,on the basis of interrelationship of the issues involved,Cases 16-CA-6006, 16-CA-6180, and 16-CB-1026 wereconsolidated for hearing in the instant proceeding, whileCases 16-CB-924, 16-CC-518, and 16-CC-519 were sev-ered to be litigated in a separate proceeding 3Pursuant to notice duly served, a hearing was held be-foreme at McAlester, Oklahoma, on September 8, 9, 10,11, 29, and 30, and October 1, 2, 3, 15, 16, and 17 All theparties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine wit-nesses, and to introduce relevant evidence At the close ofthe hearing, the parties waived presentation of closing ar-gument Subsequent to the hearing, General Counsel, Sur-face Industries, and the Union filed briefs on or about De-cember 8, which have been fully considered 4Upon the entire record in this proceeding and from myobservation of the witnesses, I make the followingFINDINGS OF FACTITHE BUSINESSOF SURFACEINDUSTRIESSurface Industries, Inc, which is, and has been at alltimes material herein, a Texas corporation maintaining itsprincipal office in Dallas, Texas, operates a strip mine nearDow, Oklahoma, where it is engaged in the mining andprocessing of coalDuring the past calendar year, whichperiod is representative of all times material herein, SurfaceIndustries, in the course and conduct of its business opera-tions, purchased and received at its Dow, Oklahoma, mine,materials and supplies valued in excess of $50,000 directlyfrom suppliers located outside the State of Oklahoma Ifind, as the consolidated complaint alleges, and SurfaceIndustries admits, that Surface Industries is, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theActIITHE LABOR ORGANIZATIONS INVOLVEDI find, as the consolidated complaint alleges and the an-swers admit, that the Union is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the ActThe consolidated complaint also alleges that the SurfaceIndustries, Inc, Dow, Oklahoma, Mine Employee Com-mittee, herein called the Employee Committee, beginningon or about February 18, and continuing until March 19,has been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act In its an-swer, Surface Industries states that it is without sufficientknowledge either to admit or deny these allegations I find,for the reasons set forth below, that the Employee Commit-tee was, during the period in question, a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA The Issues in the CA Cases1All dates hereinafter refer to 1975 unless otherwise indicated2During the hearing hereinGeneral Counsel filed and served on theparties a document embodying numerous amendments made from time totime to the allegations in the CA cases Surface Industries thereafter filed anamended answer3All counsel agreed that the testimony already taken in the CC caseswould be incorporated in the record of the other proceeding CounselCounts, counsel for the General Counsel and Counsel Mattson counsel forThe consolidated complaint, as amended at varioustimes during the hearing, alleges that Surface Industrieshad engaged in conduct violative of Section 8(a)(1), (2),Lone Star took no further part in this proceedingaGeneral Counsel although it presented the evidence relating to the alle-gations in Case 16-CB-1026, did not file a brief SURFACE INDUSTRIES, INC157and (5) of the Act The complaint also alleges that OliverMurray, president, referred to herein asMurray, VanHoose, night foreman, Patton, supervisor, Riley, supervi-sor,Gage, supervisor, and Butler, crusher foreman, havebeen at all times material herein supervisors and agents ofSurface Industries within the meaning of the Act I The an-swer of Surface Industries, as amended, admits these alle-gations except with regard to Murray and RileyMurray testified that he and his two brothers have apartnership in Dallas called Murray Enterprises, which is apipeline construction firm, that they also operate a firmcalledMurray Construction, Inc, of which he is executivevice president, and another called Kan-Tex ConstructionCorp , that Surface Industries, whose main office is in Dal-las, is owned by his brothers, that one of his brothers is thepresident, and that he holds no permanent position withthat firm, but acted as the spokesman and agent of one ofhis brothers in dealing with the employees of Surface In-dustries at the mine 6 Murray testified further that prelimi-nary operations began at the mine in October 1974, thefirst equipment was delivered in November 1974, the firstcoalwas produced in December 1974, and, as theCompany's financial structure was "terrible" during its ear-ly period, "We had to produce coal to have cash to sur-vive " Murray also testified that Patton, an admitted super-visor, informed him on Sunday, February 16, that theproject was rampant with rumor including a rumor that"the men were thinking about signing cards", that Vmzet-ta, the bookkeeper, told him the same thing, 7 that he tookcharge at the request of his brother James of a meetingwith the mine employees on February 18, and continuedthereafter in charge of the activities of Surface Industrieshere in issue, that he learned of the picketing that began onMarch 11, but heard gossip about the possiblity of picket-ing before that, that he was at the mine site on or aboutMarch 10 when he was informed that Patton, who "livedon the mine site in a trailer home that we had furnished,"wanted to quit as project superintendent, and that Pattoncame back to work at his request in April but left again inMay, that at the time of the hearing he was the projectmanager at the mine and had been since "Some time in-inMarch, April, somewhere in that neighborhood", that hewas involved before that in employee relations and admin-istrativematters, but he did not state how long before, thatafter the picketing began "I told all of the employees not tobe trying to cross the line, to remain at home and I wouldget proper counsel, and I would tell them how to act", andthat the mine reopening was announced on March 20 when"I called out to the mine office and asked someone to goup and tell the menUp on the picket line where ouremployees were "Murray and his brothers have offices in Dallas, and thehome office of Surface Industries is in Dallas The Union'sS It was stipulated at the hearing that Gage was project superintendentuntil January 4, that he was succeeded by Patton until March 10 that VanHoose then took over, and that Patton returned to that post on April 15with Van Hoose as assistant superintendent Murray testified that Pattonleft again in May and has been back since then only to visit and thatSouthern was the project superintendent at the time of the hearing6Neither of Murray s brothers was called to testifyNeither Patton nor Vinzetta was called to testifydemand for recognition, sent to Murray ConstructionCompany in Dallas, was replied to the next day by Barnes,counsel for Surface Industries I find, on the basis of theinterrelationship of the Murray companies and the leadingmanagement role Murray admittedly played in the eventshere in issue, that Murray has been, at all times materialherein, a supervisor and agent of Surface IndustriesRiley was hired at Surface Industries on or about Febru-ary 11, and quit his job there in about June He testified, asa witness for General Counsel, that he became a mine fore-man in late February Murray testified that there is a fore-man only at night, that Riley's job as foreman was theoperation of the night shift, and that Riley directed thework force at night as to the work and maintenance opera-tions I find, on the entire record, that Riley was, at alltimesmaterial herein, a supervisor and agent of SurfaceIndustries1The 8(a)(1) issuesThe consolidated complaint as amended alleges thatSurface Industries, in violation of Section 8(a)(1) of theAct, interrogated employees about their union activities,threatened employees with closing of the mine operationbecause of the union organizing activities, and with dis-charge of employees who failed to cross a picket line if onewere established at the mine, and by brandishing a firearmat strikers, engaged in surveillance of the union activitiesof the employees by driving by and observing those in at-tendance at union meetings at the Carpenters Hall, prom-ised employees a wage increase on February 18 and grant-ed it on February 28 to induce employees to abandon theirunion activities, informed employees it was withholding abonus from them because of their union activities, and onMarch 7 promised continuation of the recently grantedwage increase, grant of requested shift changes, and enter-tainment consisting of beer parties and barbeques if em-ployees would cross a picket line and continue working forthe Respondenta Interrogation, threats, and promises and grants ofbenefitsDennis Fink testified credibly and without contradic-tion, as a witness for General Counsel, that on or aboutDecember 24, 1974, Gage, then the project superintendent,asked him at the mine office if he had seen any unionacitivites on the job, that Fink replied he had not, and thatGage then said, "Well, the way the Company stood beforetheywould go Union they'd close the gates and gohome " 8 Fink also testified, credibly and without contra-diction, that on or about February 5 Patton, then projectsuperintendent, picked him up and, on the way to the pit,asked "if the men were thinking pretty strongly about theUnion," that Fink answered he did not know, and thatPatton "said that the way the Company had talked to himthey would close the gates and go home before they wouldgo Union "sGage who was superintendent at the mine until January 4 was notcalled to testify 158DECISIONSOF NATIONALLABOR RELATIONS BOARDNail testified, as a witness for General Counsel, that hewas asked to come to the mine on Sunday, February 16, tocheck some equipment, that Riley drove up to where hewas working that day, said he had heard talk about theUnion and a guard had said he saw cards signed, andasked what Nail knew about it and if Nail would give hima card, that Nail asked if Riley was union or nonunion,and, when Riley answered nonunion, said he had no com-ment then, that he suggested polling the men, and Rileysaid he would talk to Patton about it, that Riley came backlater and said Patton thought it was a great idea and wouldpay the men to come in and discuss whether they wantedthe Union, but had to check with Dallas on paying them,that Van Hoose, who was then the night foreman, joinedthem and said he did not care if there was a union or not aslong as the job got done, that Patton then came, told themen to stop work and go home, and said he was directed,when he told Dallas about the Union, to do nothing fur-ther, and that when Nail left Vinzetta, Riley, and Pattonlocked the gates Nail also testified that either Van Hooseor Gehlken 9 called him on February 17 about a meetingand said that Dallas wanted everyone to attend, that itwould be like coming to work, and that "if we could getthis problem ironed out about the Union or whatever itwas, then we could just go on to work from there " I foundNail a candid and credible witness, and credit his testimo-ny, which was for the most part undisputedClyde Hardin testified that he was one of the first em-ployees hired at the mine in October 1974, that on March6 Van Hoose drove up to where he, Nail, and James wereworking, and said that if a picket line were put up any menwho failed to cross it would be immediately "fired", thathe told Hardin to relay that message as Hardin moved overthe entire strip in the course of his work as a mechanic-welder, and that Hardin replied that "it looked like I hadhad it then because I wasn't crossing no picket line," but herelayed the message to all the other operators on the shiftVan Hoose, who left his job at the mine about May 10, andwas working at the time of the hearing with a constructionfirm in Texas, testified as a witness for General Counsel,but did not refute this testimony of Hardin I found Hardina believable witness, and credit his testimonyMike Hardin, the son of Clyde Hardin, who was em-ployed at the mine since on or about November 1, 1974,worked as a mechanic-welder on the graveyard shift Hetestified, as a witness for General Counsel, that Riley, whosince on or about February 25 was his supervisor duringpart of the shift, at about 2 am on March 7, while theywere at the pit, "told me that if we didn't cross the picketline,we'd be immediately fired And I told if that is theway it was, he'd better find himself another boy I wasn'tgoing to quit, but if I was going to be fired, he'd better startlooking " Holloway, who was present at the time, testifiedalso, as a witness for General Counsel, that Riley said theword from Dallas was that anyone who did not cross theline would be automatically firedMike Hardin and Hollo-way testified further that, about 6 a in on this same date,Van Hoose told them at the mine office "that if we didn'tsGehlken, identified by Murray as our Office Manager at the mine sitewas not called to testifycross the picket line, we'd be immediately terminated "Holloway had to leave at this point to turn off a hose, butHardin testified that, during a further conversation, "I toldhim [Van Hoose] about the same thing I told Riley And hesaid that if the-he said that the shift change that Dub[Holloway] and I had previously asked for would be grant-ed, if we went ahead and crossed the picket line and con-tinued working And then he said the raiseMurrayhad previously granted us we could keep that And he saidthat-that-yeah-that if we-if everything went favor-ably that we would-that if we didn't go Union then wewould have beer parties-the Company would give themen beer parties and barbeques and we'd have quotasAnd if we made these quotas then the men would get beerparties and barbeques and things like this But if we wentUnion we wouldn't have none of that " Hardin also testi-fied that the raise referred to on March 7 was one Murraygave at a meeting called by him which is discussed below,that he went from $5 80 to $6 an hour, and that there hadbeen no beer parties or barbeques previously Riley andVan Hoose did not refute this testimonyHolloway's pretrial affidavit was placed in evidence bycounsel for Surface IndustriesHolloway explained, re-garding a difference in his testimony and his affidavitabout a remark Riley made on March 14, that he had con-sidered the matter further since the affidavit was prepared,and was convinced that his recollection as to this matterwas better at the time of the hearingDuringMike Hardin's examination on September 9,counsel for Surface Industries reported that he had beenadvised that two men in the audience had been signalingthe witness, and requested me to warn the audience thatsuch conduct would not be tolerated This was done, butwith the comment that no such conduct had been observedby me, nor by the several attorneys and others at counseltablesOn the next day, after counsel for General Counselindicated he had virtually completed presentation of hisevidence, counsel for Surface Industries stated that hewould move "for a mistrial as a result of the activities thattook place-or alleged activities that took place during thetestimony of Mike Hardin yesterday or in the alternative tostrike from the record the entire testimony of Mr Hardin "As he also indicated he would present a witness regardingthismatter, ruling was postponed At the October 2 ses-sion, Sharp, a guard employed by Stanley Smith Security,which furnished guards to the mine not including Sharp,testified that sometime in the morning of the second day ofthe hearing he was standing in the corridor looking into thecourtroom through the glass in the doors, that counsel forSurface Industries was then questioning Mike Hardin andusing the blackboard, that he saw someone, later identifiedasHolloway, giving hand signals while Hardin watchedclosely and answered only after getting a signal thatseemed to indicate a yes or no answer by the direction inwhich Holloway turned his hand, that he could not hearwhat was said but could tell when there was a yes or noanswer by the motion of Hardin's head, that this went onfor 5-10 minutes, that the hand movements were clearlyvisible to the Administrative Law Judge and to counsel,that he was at the courthouse waiting for Dollar, anotherguard who was delivering some documents to Surface In- SURFACE INDUSTRIES, INC159dustries, and told Dollar "of my beliefs", that he askedDollar to have people check to see if he was correct, andDollar later said he reported it, and that he and Dollarwatched thereafter but saw no further signalingHardin and Holloway were recalled as witnesses by theUnion Hardin testified that he observed no hand signals,and during his examination looked only at the one ques-tioning him, and Holloway denied that he made any handsignals to any witnessI found Sharp a completely unconvincing witness Fur-thermore, as noted above, the alleged signaling visible toSharp standing outside the courtroom was not observed byme, by counsel, or by others at counsel tables On the basisof the entire record, I hereby affirm the rulings made at thehearing denying the motions to declare a mistrial or tostrikeHardin's testimony Futhermore, I found Mike Har-din and Holloway forthright and convincing witnesses,much of whose testimony was unrefuted and was corrobo-rated by other witnesses whom I found credible I thereforecredit the testimony of Mike Hardin and HollowayVan Hoose, who testified as a witness for General Coun-sel,was recalled as a witness for Surface Industries, andtestified that he told employees the financial situation atthe mine was such that any long stoppage could cost everyman his job as the mine would go out of business, thatMurray said if the mine started making money he wouldhave beer busts and barbeques, and that there was no men-tion of the Union in these remarksThe consolidated complaint alleges that the Respondent,by Riley, a supervisor, on or about March 21 threatenedemployees with physical violence by brandishing a firearmin the presence of pickets at the entrance to the mine Thisincident is discussed in detail below as one of the allega-tions of union violence I find, on the record as a whole,that the evioence does not establish that Riley threatenedemployees by brandishing a firearm in violation of Section8(a)(1) of the ActOn the basis of credited and in large part unrefuted testi-mony, and the entire record, I find that Surface Industriesinterrogated employees about union activities, threatenedemployees with loss of jobs, through discharge or a shut-down of the mine operation, if they engaged in union activ-ities or refused to cross a picket line if one were set up, andpromised and granted benefits, including continuation of arecently granted wage increase, grant of requested shiftchanges, and beer parties and barbeques, if employeeswould refrain from union activities and would cross a pick-et line if one were established, and thereby interfered with,restrained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act, in violation ofSection 8(a)(1) of the Act 10b SurveillanceDennis Fink testified that union meetings were held at10N L R B v Exchange Parts Company375 U S 405 (1964)N L R B vGissel Packing Co,Inc, 395 U S 575 (1969),Donovan v N L R B520 F 2d1316 (C A 2 1975),D Youville Manor v NLRB526 F 2d 3 (C A l1975)Mosher Steel Company,220 NLRB 336 (1975)Ann Lee SportswearInc220 NLRB 982 (1975)theCarpenters Hall beginning in early January, that hesaw Butler, an admitted supervisor, drive past the meetingplace on the evening of February 5, slow down to about 15miles an hour, and look at the men who were there Tatumtestified that he attended union meetings between March 1and 15, and saw Butler before a meeting go by the meetinghall slowly, and then go by again in the other direction,looking at the men near the hall Mosley testified that onMay 27 he saw Butler standing at a drive-up telephoneabout 300 yards from the meeting hall as the men wereleaving a meeting James Fink testified that he saw Butler,on August 19, slow down to about 15 miles an hour as hedrove by the meeting hall and look at the men near thehallButler, called as a witness by Surface Industries, testifiedthat he was employed by Surface Industries from Novem-ber 4, 1974, through September 30, 1975, and that his resi-dence at that time was about 14 miles north of McAlesterThen, asked whether during his employment with SurfaceIndustries "you would follow your normal route of travelto and from work on a route that takes you past the Car-penters' Hall" Butler answered "Yes, sir " He was not in-terrogated as to whether on occasion he slowed down as hedrove past and observed the men near the hall, or drovepast the hall in one direction and then in the other whileobserving the men, or stood at a nearby drive-up telephoneand observed the men leaving a meetingIcredit the testimony of Tatum, Mosley, and Dennisand James Fink, and find that, even if Butler's normalroute home took him past the Carpenters Hall, his conduct,on various dates from February to August, in driving byslowly, driving back and forth, and standing at a nearbydrive-up telephone, while observing the men near the hall,constituted surveillance of the union activities of the em-ployees in violation of Section 8(a)(1) of the ActcThe February 18 meetingDennis Fink, who worked at the mine on the day shift,testified, as a witness for General Counsel, that Patton, thesuperintendent at the time, called him at home on Febru-ary 17, told him there would be a meeting at 10 the nextmorning at a VFW hall in Hartshorne, that all employeesshould attend, and that they would receive 2 hours' showuppay for this Other employees were given this same messageby their supervisorsFink, who went to the meeting, testified that manage-ment was represented by Murray and his brother James,Conley, Patton, Van Hoose, and Butler, and that aboutfive security guards were present He also testified that themeeting was attended by all of the approximately 36 em-ployees, who had to show passes to the guards at the doorand were given name stickers to wear Fink testified thatMurray, who was admittedly the management spokesmanat this meeting, "told the employees of Surface that hethought they were making a mistake by bringing the Unionor a third party in He said it would just cause the Compa-ny to have to hire lawyers to deal with the Union, and itwould be money out of our pockets paying the Union duesfor our lawyers to bargain with them, and we could work itout between management and men He said that the Com- 160DECISIONSOF NATIONALLABOR RELATIONS BOARDpany had been operating in the red and that he felt likethat we were making a mistake by calling in a third partyand before he would do that he would shut the gates andgo home He felt like we ought to give him three to sixmonths, a trial period, to see if they could make money inthe mining industry " Fink also testified, as did Clyde Har-din, that Murray promised, if operations were satisfactoryduring the trial period, that Surface Industries "could getin touch with Lone Star Steel for wage increases," as theagreement between them was "negotiable on wages andthings of this nature "Many other employees who were at the February 18meeting I' testified credibly as to remarks made by Murraythat he would close down the mine operation and go backto Texas before a third party or the Union came in Nailtestified that he asked Murray during the meeting how theUnion would hurt the mine as present wages and benefitswere close to what the Union would seek, and that Murrayreplied that, before he would let an outsider tell him how torun his business, he would "lock the gates and pack up andgo home "Both Clyde and Mike Hardin testified that Riley saidduring this meeting that he would kill "any Union son of abitch" who interfered with his going to work or doing hiswork Riley, asked on cross-examination by the Union ifhe made such a statement, answered that "They was dis-cussing about the right to work and the right not to workand I said, `I would hate to know that if I drove up toa line and a man told me I couldn't go to work' I don'tremember calling anyone any union sons-of-bitches "Asked if he said anything about killing or hurting anyone,he denied it, but on further questioning admitted that "Imight have said something to that effect Like I said therewas a lot of stuff discussedWe were discussing the fact,could you go to work or could you not9 I remember sayingthe statement that I didn't think anybody had the right totell you whether you could work or couldn't work I thinkImade the statement, `If I went to work somebody mightget hurt They might leave me laying out there, but some-body would get hurt "' Riley also testified that he wasmade mine foreman about a week after this meetingMurray testified that he and his brother James were inthe mine area for more than 24 hours prior to the February18 meeting, that they had been informed that "there was agreat deal of discontentamong the men We tried toascertain what this discontent was", that he had been in-formed by Patton, the superintendent, and Vinzetta, thebookkeeper, that the project was rampant with rumors in-cluding one that the men were thinking about signingcards, that Riley, to whom he talked for the first time onFebruary 17, called him about Nail's suggestion to hold anemployee meeting to discuss matters such as personnel pol-icies, but did not tell him on February 16 that some em-ployees were signing cards, that between February 16 andMarch 1 "I think someone said they thought that there hadbeen two or three cards signed or something was happen-ing and the men were awfully confused", and that he couldnot recall it but he might have been so informed prior toFebruary 18Murray maintained at various points duringhis testimony that he did not know of union activity amongthe employees as of February 18 "of my own knowledge",that his remarks at the meeting about third parties couldhave referred, for example, to railcars being unavailable,that "I'm sure it did have some reference to labor unions Idon't know Everybody was talking about spooks in thewoodpileItwas just gossip", and, finally, that heheard rumors about union cards being signed by some ofthemine employees possibly on February 16 12 In anyevent, as a result of these reports from the mine, Murrayand his brother James called the February 18 meetingMurray testified that, as company spokesman, he toldthe employees at this meeting of the mine's serious finan-cial problems, and pointed out the advantages to the em-ployees of their present jobs, which paid more than theypreviously earned, and of the insurance programs andother benefits, that he assured the men that, if they wereupset, "we certainly intended to satisfy them within theeconomic parameters we had to operate with", and that hesaid "we'd have to go back to Texas" or to "shut the gatesand go home" in some circumstances such as if a thirdparty were to "cause a work stoppage-any work stop-page "I find, on the basis of testimony by credited witnessesand the admissions made by Murray, that Surface Indus-tries,by Murray's remarks at the February 18 meeting,promised benefits to the employees if they refrained fromunion activities, and threatened to shut down the mine op-eration if the employees designated a union representativeor took part in a strike if one were called, and therebyfurther violated Section 8(a)(1) of the Act2 The 8(a)(2) issuesThe Employee CommitteeThe consolidated complaint as amended alleges thatSurface Industries paid employees for attending a meetingon or about February 18 for the purpose of forming theEmployee Committee to act as the bargaining representa-tive of the employees in matters pertaining to wages, hours,and other terms and conditions of employment, partici-pated in meetings at which members of the EmployeeCommittee were selected, met and bargained with the Em-ployee Committee, and thereby, from on or about Febru-ary 18 until on or about March 19, initiated, formed, assist-ed,dominated and interfered with the formation andadministration of the Employee Committee, in violation ofSection 8(a)(2) and (1) of the ActSeveral employees 13 testified credibly that at the Febru-ary 18 meeting Murray suggested the formation of a com-mittee of employees with which he could negotiate aboutwages and working conditions instead of discussing themwith the entire personnel complement, and that he offeredto have management leave the room while such a commit-teewas elected After some discussion of the size of thecommittee, they agreed on four men, two from the day12The Surface Industries brief states that management learned on Febru-11They included Charles James Nail, Jenkins, Foster McMath Grivettary 16 that a few employees had signed union cardsTatum Young, Richards Holloway and Clyde and Mike Hardin13They included Foster, Richards, Dennis Fink, and Clyde Hardin SURFACE INDUSTRIES, INC161shift and two from the night shift Clyde Hardin testifiedthat Riley also urged election of an employee committee tonegotiate with management The management representa-tives,Riley, and the security guards left the room The em-ployees elected Charles James and Clyde Hardin from thenight shift, and Glenn and Dennis Fink from the day shift,as the Employee Committee The meeting adjourned forthemen to report for work at 1 p in, after Murray ar-ranged to meet with the Employee Committee on Friday,February 21Fink testified that Patton asked him the next day, Febru-ary 19, if the Employee Committee had prepared any pro-posals, but he replied that it had not had time to meet, thatPatton said he got some figures on the telephone from thecorporate offices in Dallas, and asked Fink about them,that he said he had to talk to the employees before givingan answer and did not know when they could meet, andthat when Patton then asked if the Committee membersmight come up with something if given an hour with payfor dinner instead of the usual unpaid half hour, he an-swered that they would try Fink testified further that heusually ate dinner at the pit, where there were about 12employees, but that at noon four day shift employees fromthe crusher about 4 miles away and some mechanics "fromup around the office building" came to the meeting, thecrusher employees explaining they had been told by Pattonto attend Fink testified that he passed around the wagefigures Patton had given him, that the majority of thosepresent wanted more money and added benefits, and thatallwho attended were paid for the 1-1/4 hours of the meet-ingAs Fink was preparing to go back to work, Pattondrove up, asked if the group had come up with a proposalto present to management, and Fink said it hadAs Murray suggested on February 18, there was a meet-ing at 10 a in on Friday, February 21, at the mine officeFink and Hardin, the night shift representatives, were therefor the Employee Committee, and Oliver and James Mur-ray, Conley, Patton, and a man Fink did not know werethere for management Fink testified that, when he gaveMurray the Committee's proposal on wages and benefits,Murray asked, "Why don't you buy 51% of the Company,if you want to run it?" Fink also testified that Murray thensaid he would have to take the proposal back to the homeoffice in Dallas and study it to see what could be done onthe proposal, and suggested another meeting to be held at aHoliday Inn the following Friday, February 28Fink testified that Barnes, counsel for Surface Indus-tries,was present at the February 28 meeting, as well as allfour members of the Employee Committee and, in fact, theentire work force Fink also testified that Murray gave theEmployee Committee a written proposal on wage rateshigher than the existing rates but lower than the EmployeeCommittee had proposed, and explained his offer, that theEmployee Committee told Murray the matter had to bediscussed, that Murray set a meeting for the next Friday,March 7, and that, after the February 28 meeting, employ-ees were paid at new increased ratesAccording to the testimony of Fink, at the March 7meeting, which was held at the mine office, with Glenn andFink representing the Employee Committee, Murray statedthat they could not discuss the proposal as he had beennotified that morning that the Union had petitioned for anelection, and then said to his brother James "that heguessed they would have to cancel the beer bust that theyhad planned" Fink also testified that, as they were leavingthe meeting, Murray called him aside and "said that theyhad been thinking about tacking a bonus onto the wages atthemine and it looked like all that had gone down thedrainAnd he said that he figured that it would come to anelection between the UMWA and themanagementout there, and he planned on winning the election no mat-terwhat And he also told me that if this ever come upwhere this was in trial or court that he would deny makingany statement that he made about the wages or trying towin the election "Murray testified that he suggested at the February 18meeting the formation of a smaller group with which hecould discuss matters including wages, hours, and workingconditions, so that it would not be necessary to shut downthe mine to hold such discussions with all the employeesHe also testified that the employees decided on a commit-tee of four men, that he did not recall who suggested thatnumber, that he did not but agreed with it, that he didpoint out that a larger group would be disproportionate,and, finally, that he may have suggested a committee offour but did not rememberMurray also testified that he arranged on February 18 tomeet with the Employee Committee on February 21, thathe and his brother James flew in from Dallas for that meet-ing, that when Fink handed him the list of demands heasked if Fink wanted to buy stock, and then that he said"we'd have to take his request back to Dallas and reviewthem and see if they'd fit in with the economic projectionswe had set up and give them an answer" Murray alsoarranged to hold the next meeting on February 28Murray testified that in the interim he reviewed theCommittee's demands with his brother James and withBarnes, his counsel, that Barnes advised that, if there wasan organizing effort in progress, "we could not offer anyincreased incentives to any of the men or changes", thattherefore at the February 28 meeting "we in fact turneddown every demand the committee had made on us", butthat one category of employees that had been earning lessthan another through a management error was given awage increase 14 Murray also testified, on cross-examina-tion by the Union, that he asked the men at this meeting ifthe Employee Committee still represented them, and wasassured it did, and that he asked this although "We had notbeen given a formal notice that anyone else did representthem " Barnes interposed at this point that, as the partieshad previously stipulated, a letter and a mailgram had beensent by the Union to Murray Construction Company onFebruary 24, claiming to represent a majority of the pro-duction and maintenance employees at the mine, and areplymailgram was sent by Barnes on February 25 refer-ring the Union to Board representation proceduresMurray testified that, at the close of the February 28meeting, another meeting was set for March 7 for the Com-14On June 17 Murray issued a notice that a number of named employeeshad completed their 90 day probationary period and received wage increas-esPer our company policy as outlined on February 2811 162DECISIONSOF NATIONALLABOR RELATIONS BOARDimittee to respond to his proposals, that he and his brotherinjunction and a restraining order, many of the strikingJames flew in for that meeting, but Barnes had notifiedemployees-Murray testified about 60 percent of them-him, prior to the meeting, that, as an election petition hadwere still out at the time of the hearingbeen filed, "I couldn't talk to anybody from there on out",and that he so notified the Employee Committee Murrayalso testified that he walked with Fink from the mine officeto Fink's truck and that "I don't remember anything beingsaid," but he denied that he made the remark about a bo-nus attributed to him by Fink I found Murray an evasivewitness and his testimony contains many inherent inconsis-tencies andself-contradictions, including admissions ofconduct made very reluctantly after repeated denials there-of I credit Fink's testimony that Murray made the remarkabout withholding a bonus that had been under consider-ationI find, accordingly, on the basis of the credited testimo-ny,Murray's admissions,and the record as a whole, thatthe Respondent initiated, formed, assisted, dominated, andinterfered with the formation and administration of theEmployee Committee, in violation of Section 8(a)(2) and(1) of the ActI also find that Murray, after the March 7 meeting withthe Employee Committee, told Fink, a member of theCommittee, that Surface Industries would withhold a bo-nus it had been considering because of the employees' ac-tivitieson behalf of the Union The Surface Industries briefargues that this statement should not be found violative ofthe Act as it related to Murray's inability to make wagechanges in view of the pending election petition and wasmade to only one employee I find, in all the circumstancesherein, that Surface Industries, by this statement, made toa member of the Employee Committee, threatened to with-hold benefits that had been under consideration, andthereby further violated Section 8(a)(1) of the Act 15I also find that Murray notified the Employee Commit-tee he would grant a wageincreaseto a certain category ofemployees The Surface Industries brief urges that this ac-tion was not violative of the Act as it was taken to correcta wage inequity and not to influence the employees' free-dom of choice I find, in all the relevant circumstances,that Surface Industries, by offering this wageincrease inthe course of discussions with the Employee Committee,and after the Union's demand for recognition had beenreceived and rejected, further violated Section 8(a)(1) ofthe Act3The strikeLocal 9313 of the Union, which represented employeesat a mine of Lone Star Steel in McCurtain, Oklahoma,called a strike on March 11, and sent some of its membersto picket at the Surface Industries mine beginning onMarch 11 Most of the Surface Industries employees didnot cross the picket line On or about March 18, SurfaceIndustries employees took over the picketing of the mineSome McCurtain men came to assist them at times, andunion pensioners also participated in the picketingAl-though picketing ceased as a result of the issuance of an15 See DonovanvN L R B,520 F 2d 1316 (C A 2, 1975),NationalUtilityProducts Company,220 NLRB 64 (1975)4 The mine reopeningMurray testified that on March 20 he announced thereopening of the mine on March 21, that he called Rileyand Gehlken at the mine, and that he told them to notifythe employees at the picket line of this decision, to havenothing to do with the McCurtain men there, but to informthe Surface Industries employees he would be at the Holi-day Inn "to answer any questionsand advise themhow we were going to run and operate the mine from thattime forward " Holloway testified that on March 19 Rileystopped at the picket area and told several of the picketsonly that Murray was at the Holiday Inn and wanted totalk to the Employee Committee but any others couldcome also,and then drove back into the mine Hollowayand Tatum attended the HolidayInn meetingHollowaytestified that when they arrived Henderson, Parnell, andSmith were already there and Sittercame in a little later,and thatBarnes-whose identity Holloway learned at theinstant hearing-and another man Holloway did not knowwere with Murray According to Holloway, Murray saidthat the men had been sold out as the McCurtain peoplewere pulling out, that those who wished to return could fillout new applications, and that he was going to start hiringnew employees, Holloway asked whether, if the picketingdid not end, they would be discharged if they did not go in,and Murray looked atBarnes,who shook his head, andMurray then said he could not answer 16 but he would starthiring new employeesMurray testified that at this meeting "I told them that wewere going to reopen the mineto go to work the nextmorning, and that everyone who had been employed by ushad the right to return to work If they did not return towork the next morning, we would start hiring replace-ments "He also testified that Tatum and Holloway askedif they had been discharged, and that he assured them theyhad not been and could come back to work the next morn-ing or be replaced He advised those present they would goin about 8 a in in caravans from the Holiday Inn Murrayidentified those at the meeting asBarnes, counsel,Proud-foot, area manager for Stanley Smith Security, and em-ployeesHenderson, Parnell,l" Smith, Sitter, Tatum, andHolloway He identified those who showed up for the cara-van the next morning as"a smallgroup" ofParnell, Hen-derson, Smith, Stone, possibly Butler, and Pruitt, a newspa-per reporter and photographer he had invited to be presentThe caravan did not go to the mine on March 21 Riley,who had elected to go in to work at the mine alone as hehad been doing daily, came to the Holiday Inn before thecaravan left and reported that he had been beaten and histruck damaged at the picket line in an incident discussedbelow Picketing stopped on or about April IMurraynamed among those who returned to work Charles James,16 Barneswho severaltimescontradictedwitnesses commented at thispoint that Murray did answer Barnes did not testify17Henderson and Parnell, who worked at the crusher about4 miles fromthe mine continuedto workafter thestrike began SURFACE INDUSTRIES, INC163Sr and Jr , Sitter, Henderson, and Parnell Strikers whoreturned to work had to make out new applications thatwere like the original ones but with added questions as towhether the applicant ever worked at a struck facility andwould consent to taking a polygraph test 185The 8(a)(5) issuesThe consolidated complaint as amended alleges that theUnion, at all times since on or about February 24, has beendesignated by a majority of the mine employees as the ex-clusive collective-bargaining representative in an appropri-ate production and maintenance unit, that the Union re-quested recognition on February 24, that, on February 25and at all times thereafter, Surface Industries has refusedto recognize and bargain collectively in good faith with theUnion as the representative of these employees, has madeunilateral changes in wages, hours, and working conditionsof its unit employees, and has negotiated as to terms andconditions of employment with the Employee Committee,in violation of Section 8(a)(5) and (1) of the Acta The appropriate unitThe consolidated complaint alleges the appropriate col-lective-bargaining unit to be all the production and mainte-nance employees of Surface Industries at its mine nearDow, Oklahoma, excluding all office clerical employees,professional employees, guards, and supervisors as definedin the ActChapnick, one of the Union's counsel, testified, as a wit-ness for General Counsel, that based upon her experiencewith and knowledge of the collective-bargaining practicesin the surface mining industry and her acquaintance withtheoperationsof the Surface Industriesmine theRespondent's production and maintenance employeescomprise an appropriate collective-bargaining unit in a sin-gle-employer single-mine situation such as that involvedhereinNo evidence was presented to show that this wasnot an appropriate unitI find that all the production and maintenance employ-ees of Surface Industries at its mine near Dow, Oklahoma,excluding all office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Actb The Union's representative statusGeneral Counsel introduced into evidence 32 signed andauthenticated unionmembership cards, bearing datesranging from January 22 to February 21, out of a totalcomplement at the time of 36 employees Counsel for Sur-face Industries questioned some of the card signers whotestified as to whether they had changed their minds abouttheUnion because of union violence These witnesses,whether back at work since the strike or not yet working atthe time of the hearing, answered that they had made no18The Board commented inMedicenterMid South Hospital221 NLRB670 (1975) on a requirement that employees take polygraph testsattempt to withdraw their membership cards, and there isno evidence that any of the card signers did soSurface Industries asserted, at the hearing or in its brief,that the Union never represented an uncoerced majority ofthe mine employees, that a majority of employees repudiat-ed the union cards they had signed, or that the Union lostitsmajority when the mine reopened and some of the strik-ers returned to work and some new employees were hiredMurray admitted, however, that about 60 percent of theemployees who went on strike are not back at work Thereis, as indicated above, no evidence that any card signer hassought to withdraw his card Moreover, the Board holds 19that "it is a well-settled principle that new employees arepresumed to support the union in the same ratio as thosewhom they have replaced Furthermore, there is no pre-sumption that an employee has rejected the union as col-lective-bargaining representative when the employee electsnot to support the strike On the other hand, there is apresumption that the strikers in this case, being unionmembers, continued to support the Union "I find, accordingly, on the evidence in its entirety, thattheUnion, as alleged in the complaint, has at all timessince on or about February 24 been the exclusive represen-tative of the Surface Industries employees in an appropri-ate unit for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employmentcThe refusal to bargainOn February 24, the Union sent a mailgram and a letter,signed by Rhodes and Weaver, International Union organ-izers, toMurray Construction Company in Dallas, inwhich the Union asserted that it had been designated asthe representative of the mine employees in an appropriateproduction and maintenance unit, offered to prove its ma-jority by signed cards, and requested recognition and nego-tiationsA reply mailgram, sent by counsel for Surface In-dustries on February 25, stated that Surface Industries hada good-faith doubt that the Union represented an un-coerced majority of its employees in an appropriate unit,and suggested that the Union could avail itself of Boardprocedures if it wished to establish its representative sta-tus 20Surface Industries admits that it has refused, on Febru-ary 25 and at all times since, to recognize the Union as thecollective-bargaining representative of its mine employeesFurther, the record shows that Surface Industries, as foundabove, has engaged in numerous and flagrant unfair laborpractices, including threats of loss of jobs by discharge orshutdown of operations Surface Industries has also, asfound above, made unilateral changes in working condi-tions after its refusal to recognize the Union as the exclu-sive representative of the mine employees, including thegrant of a wage increase and promises to continue in effectbenefits recently granted, and has negotiated as to termsand conditions of employment with the Employee Com-mittee, a labor organization initiated, assisted, and domi-19James W Whitfield d/b/a Cutten Supermarket220 NLRB 507 (1975)20 An election petition has been filed by the Union but its processingawaits disposition of the complaint cases 164DECISIONSOF NATIONALLABOR RELATIONS BOARDnated by Surface Industries Surface Industries contendsthat the Union has engaged in acts of violence which re-quire withholding of any bargaining order until the Unionestablishes its representative status in a Board election Theunion conduct in issue, discussed below, is found not toconstitute violations of Section 8(b)(1)(A) of the Act on thebasis, in some instances, of a lack of credible or probativeevidence that the incidents occurred as alleged, or in othersthat union agents participated in, authorized, or condonedthe conduct in questionMoreover, the Board issues bargaining orders in cases offlagrant violations of the Act by an employer even where aunion has engaged in unlawful but less egregious conductThe Court of Appeals for the Second Circuit in a recentopinion pointed out that "the Boardbalanced theUnion's illegal activities during the strike against theCompany's actions both before and after the strike, mea-suring, as was its duty, the effect of the Company's viola-tions against the gravity of the Union's misconduct in de-ciding whether a bargaining order was appropriate," andconcluded that "The excesses by the Union in the course ofits strike were unwarranted and illegal, they subject it toappropriate remedies under §8(b)And the inability oftheUnion better to control its strikers cannot be con-doned But we simply cannot find, on balance, that theUnion activity should foreclose the issuance of this bar-gaining order "21I find, therefore, on the evidence in its entirety, that Sur-face Industries, on February 25 and at all times thereafter,has refused to recognize and bargain collectively in goodfaith with the Union, which has, since February 24, repre-sented a majority of its employees in an appropriate unit,that it has during this period made unilateral changes inwages, hours, and working conditions of its unit employ-ees, and that it has negotiated as to terms and conditions ofemployment with the Employee Committee, in violation ofSection 8(a)(5) and (1) of the Act I find further that Sur-face Industries embarked upon a course of unfair laborpractices that began as soon as it learned that some of themine employees were signing union authorization cards Ialso find that these unfair labor practices, including inter-rogation, threats, grants and promises of benefits, 22 theinitiation,assistance,and domination of an EmployeeCommittee, negotiating as to terms and conditions of em-ployment with the Employee Committee, making unilater-al changes in wages, hours, and working conditions, andrefusing to recognize and bargain with the Union as theduly designated representative of the employees in the unit,would not only have precluded the holding of a fair elec-tion, but were moreover sufficiently pervasive and exten-sive in character to have undermined the Union's majoritydesignation Accordingly, I find that it is appropriate in allthe relevant circumstances to determine the Union's repre-sentative status on the basis of the membership cardswhich the employees executed, none of which were shown21Donovan v N L R B,520 F 2d 1316 (C A 2 1975) see alsoRichlandsTextile Inc,220 NLRB 615 (1975)22 The Board has held that `Such a combined application of both illegalstick and illegal carrot is not likely to be forgotten by any employee in theunitAlmaden Volkswagen,193 NLRB 706 (1971)to have been withdrawn, and, as these cards establish thattheUnion was designated by a majority of the unit em-ployees, that a bargaining order on this basis is warrant-ed 23 I find further that none of the Surface Industries con-tentions warrant denial of the issuance of a bargainingorder in all the present circumstances I shall, therefore,recommend that Surface Industries be ordered to bargaincollectively with the Union, upon request, as the represen-tative of its mine employees as of February 25, 1975 24B TheIssues inthe CB CaseThe consolidated complaint alleges that the Union, bycertain acts and conduct, has, since on or about March 7,restrained and coerced employees of Surface Industries inthe exercise of their Section 7 rights The complaint alsoalleges thatMarketti,who was until about April theUnion's organizing director of the western region, Rhodes,an International Union organizer, Restme, recording sec-retary of Local 9313, the local in the Lone Star mine area,Jetton and McCleary, members of Local 9313, and GeneJames, Oscar James, Young, and Holloway, union mem-bers and striking employees of Surface Industries, wereagents of the Union within the meaning of Section 2(13) ofthe Act The Union stipulated at the hearing to the statusas union agents of Lawley, an International board mem-ber, and Rhodes and Weaver, International Union organ-izers, but denied that Marketti held the described positionat all times material herein 25 and that the others named inthe compalint were agents of the Union I find, on therecord as a whole, that Marketti, prior to the time he leftthe Union in April, and Lawley, Weaver, and Rhodes at alltimes material herein, were agents of the Union within themeaning of the Act I find that the evidence does not estab-lish that Restine, the named members of Local 9313, or thenamed striking employees of Surface Industries, wereagents of the Union within the meaning of the Act1Union organizationRhodes came to the mine site to organize in about earlyFebruary, and took up residence at a motel, the McHomaLodge Weaver came to the area a little later Employees atthe Lone Star Steel operation in McCurtain, Oklahoma,who were members of Local 9313 of the Union, attendedsome of the organizing meetings of the Surface Industriesemployees, and some of the union pensioners in the areaattended these meetings and participated in other unionactivitiesRhodes testified, and the evidence set forthabove shows, that the Union had a card majority in Febru-23N L R B v Gissel Packing Co395 U S 575 (1969)Scott Gross Compa-ny Inc477 F 2d 64 (C A 6 1973)Baker Machine & Gear Inc220 NLRB194 (1975)24 SeeDonovanv N L R B, supra, The Trading Port, Inc219 NLRB 298(1975), 0 RCooper and Son220 NLRB 287 (1975),Independent Sprinkler& Fire Protection Co,220 NLRB 941 (1975),Black Angus of Lauderhill Inc220 NLRB 976 (1975)Donelson Packing Co Inc and Riegel Provision Compony220 NLRB 1043 (1975)Ludwig Fish & Produce Inc,220 NLRB 1086(1975),Roman Catholic Diocese of Brooklyn and St Leos ParishasjointOperators of St Leo's School221 NLRB 831 (1975)25 Lawley Rhodes and Weaver were calledas witnessesby counsel forthe General CounselMarketti was not called to testify SURFACE INDUSTRIES, INC165aryOn February 24 the Union claimed to represent themine employees and requested recognition, and on Febru-ary 25 Surface Industries rejected this claim and referredthe Union to Board representation proceduresUnion meetings were held, after the rejection of the rec-ognition request, on Friday, February 28, and Saturday,March 1, with Rhodes in charge of the Friday meeting, andboth Marketti and Rhodes in charge of the Saturday meet-ing Parnell testified, as a witness for General Counsel'26who stated that this was presented only as backgrvand,that he attended union meetings at which retired minerscommented about possible union violence to which nounion official responded, that at one meeting Nail, whowas on a committee to bring information from Surface In-dustries to the Union, said he could not be on the commit-tee if there was trouble because he was "already underindictment at the prison," to which Rhodes responded thatNail should not be concerned as he, Rhodes, was underthree indictments for inciting riots or causing trouble, andthat Rhodes, when asked about people who did not jointhe Union, said it was up to those in the mine to see thatthey did not care to stay on the job, and suggested laugh-ingly that one way was by putting grease on the seats oftheir equipment Parnell testified further that at anothermeeting at which both Marketti and Rhodes were present,someone again mentioned Nail's concern about being onthe committee, and Marketti responded that Nail shouldnot be concerned as he, Marketti, was under seven indict-ments for conduct including manslaughter and causingpicket trouble, and stated also that the Union would helpanyone who got in trouble and had plenty of money as itowned a bankOn cross-examination by the Union, however, Parnellexplained that his prehearing affidavits made no mentionof the statements he had testified were made at these meet-ings, although the affidavits discussed in detail a meetingof employees called by Surface Industries, because he wasnot asked about the union meetings His affidavits alsoshow that a retired miner stated at a meeting that the menshould get Board recognition as Rhodes instructed, towhich Parnell had made no reference in his direct testimo-ny Finally, as to the Nail indictments, Parnell admitted heknew that Nail was employed as a prison guard when a riotoccurred there, and was acquitted of all charges arising outof the riotHenderson testified, as a witness for General Counsel,that he attended a union meeting at which almost all theSurface Industries employees, including Parnell, were pre-sent, that Rhodes introduced Marketti, that when some-one at the meeting asked about people who did not goalong with the Union Marketti said it would be up to thoseworking under a union contract to discourage the non-union people, and that, when someone asked what would26Much of the testimony presented by attorney Hooks for General Coun-sel in regard to the violations alleged in the CB case was incorporated in thetestimony presented by Surface Industries as part of its defense to the allegations in the CA cases Likewise, much of the testimony presented byattorney Dodson for General Counsel and the Union was applicable to thealleged violations in the CA cases and to the defense in the CB casehappen if people got in trouble, Marketti said the Unionwould stand behind the members who got in trouble, andthey should not "worry about the violence," and at anotherpoint that they should not worry about the "violence oranything" because he was under seven indictments himselffor "Manslaughter and something to do with rioting", butHenderson did not recall whether Marketti or Rhodesmade any response to a statement by Mike Hardin that hehad seen what could happen to people who did not goalong with the Union "because he had seen houses burnedand people shot, in the way of violence "On cross-examination by the Union, however, Hender-son admitted his prehearing affidavit does not indicate thatMarketti ever mentioned "violence " He testified at thispoint that "The person asked in the meeting what wouldhappen if the people got into trouble, and Marketti saidnot to worry about it, that the union would stand behindtheir own people," and said nothing about violenceHolloway, who testified as a witness for General Coun-sel and was recalled as a witness for the Union, testifiedthat, at a union meeting on or about March 1, he askedRhodes questions about a strike as he had heard that strik-ers elsewhere were all taken to jail, that Rhodes repliedthat the Union would take care of them in such an event,but that any of them who engaged in violence would be ontheir own, and that he could not recall that Marketti saidanything about thisGene James testified, as a witness for the Union, that hehas been living and working in New Mexico since June 26,that he previously worked for Surface Industries and wentout on stirke on March 11, that he was at a union meetingin early March at which both Rhodes and Marketti werepresent, that someone asked what the Union would do forthose who got in trouble, and the answer was "that theywould take care of our jobs, but that was itany crimi-nal offense that might occur that they would not help youon that", and that he did not recall any talk about a NailindictmentThe Nail indictments, as noted above, arose out of hisbeing a guard at a prison where a riot occurred, and he wasacquitted of all charges arising out of the riot Rhodes, inhis testimony, denied that he encouraged violence by hisstatements or his silence at the union meetings, as allegedby Parnell and Henderson, and, moreover, asserted that hehas never been indicted Rhodes also testified that therewas some discussion at the February 28 and March 1 meet-ings of the possibility of a strike by the members of theMcCurtain local, that he told the men if a picket line wereset up they should honor it, that he informed Marketti ofthe strike rumors, and Marketti confirmed his instructionsto the men, and that he also told the men the Union wouldnot stand for violence on the picket line The men votednot to strikeI found Parnell and Henderson evasive, self-contradic-tory,and unpersuasive witnesses I found Rhodes andGene James candid and convincing witnesses, and, as setforth above, found Holloway a credible witness Accord-ingly, on the evidence as a whole, I credit the testimonythat union officials did not at these meetings advocate, in-cite, or encourage acts of violence 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 The strike arrangementsAlthough the men voted at the March 1 meeting not tostrike, there were rumors that a strike might be called bytheMcCurtam local Murray admitted that he heard suchrumors, and, as found above, management personnel, inviolation of the Act, made threats to those who did notcross a picket line if one were established, and promisedbenefits to those who continued to work in the event of astrikeThe McCurtain local did call a strike on March 11, andsent men to picket the gate to the Surface Industries mineMost of the Surface Industries employees did not cross thepicket line after it was set up, and about a week later theytook over the picketing at the Surface Industries mineSome Local 9313 members came from McCurtain at timesto assist them, a number of union pensioners participatedin the picketing, and the wives of some of the picketersoccasionally visited the picket site The picketing at themine stopped on or about April 1, after an injunction anda restraining order had been issued, but many Surface In-dustries employees were still out at the time of the hearingherein There was no picketing roster drawn up until afterMarch 21, when the injunction was issued Strikers previ-ously came to the picket site when they were willing topicket at various times for varying periods Rhodes wasthere almost every day, often early in the morning beforethe first shift started at 7 a in, and sometimes later in thatdayWhen Rhodes went to the picket site early in themorning, he started the open fire that was kept burningmost of the time as it was very cold during this periodThere was also a horse trailer belonging to Hollowayparked nearby where pickets went to rest or get out of thecoldTommy Sitter testified, as a witness for General Counsel,that he was at the picket line only a few hours as he had abusiness to run, that he was there two times, but it mighthave been three or four, he had no real idea how many,that on the first or second day of the strike he overheardRhodes say he needed wood cut in a specific size to beused as firewood, that on March 21 about 8 of the approxi-mately 50 pickets present when Riley was beaten, as dis-cussed below, were carrying clubs, and he had seen clubsbefore at the picket line but could not remember when,and that he was at the fire or at the trailer, where Nail alsowas, and he could not identify any of the men who tookpart in the Riley beating On cross-examination by theUnion, Sitter testified that he went back to work at themine for about a week during the strike, probably in April,but he gave his dates of employment at the mine as aboutOctober 1974 to June 1975, that he did not think he askedRhodes for $100 and was turned down, then that he didnot do so, that he spoke about money not to Rhodes but toWeaver, and that he had a dispute with the Union when itrefused to give him a strike-benefits check covering thetime he returned to work at the mineJames Smith testified, as a witness for Surface Industries,that he was at the picket line only for a couple of hours oneday, that he heard Rhodes ask for men to gather firewoodof a particular size and stack it as cordwood near the fence,and "stated the problem that they had run into up Norththat if the men all wanted to play ball and they were allcarrying bats and they ended up in a bunch of trouble",that there were open fires at the picket line, and that fourmen "went and got the firewood" but Smith did not knowwhat they did with it as he did not stay long enough to findoutRhodes and Gene James testified that pickets were di-rected to cut wood of a particular size to be used, not asclubs, but as stakes for picket signs, as replacements for aquantity of wood belonging to a farmer in the area whosewood had been burned, and as wood for the open fire thatwas kept burning at the picket site almost every dayI found Sitter an unimpressive witness whose testimonyappeared wholly unworthy of credence, and Smith's testi-mony was too vague to show any direction by Rhodes tocut wood to be used as clubs I have found Rhodes andGene James to be credible and trustworthy witnesses, andfind, on the entire record, that the evidence fails to show,as asserted at the hearing by General Counsel and counselfor Surface Industries, that pickets were directed by aunion representative to cut wood to be used as clubs, orthat they cut wood to be used for this purposeIt is undisputed that management personnel, mechanics,and others went back and forth through the picket linewithout any trouble from March 11 to 21 On March 20, asGene James testified, there were 30-40 pickets and a num-ber of vehicles parked at the picket site, including Hardin'struck with a flat tire removed, but two very large craneswere able nevertheless to drive through to the mine VanHoose described the cranes as 14 feet wide and 50 feet longplus a boom, with flagmen on the front and the back Sur-face Industries during this period kept the mine area underheavy guard Murray testified that Stanley Smith Securityhad provided guards for the mine since February 28, thathe also utilized some Kent Bretz Investigators personnel,and that the approximately 28 guards at the mine carriedtear gas and guns, including rifles, using dogs and horses attimesGuards accompanied some supervisors to and fromthemine, and also when the supervisors went out in theevening3 The eventshere in issuea The Riley incidentThe consolidated complaint alleges that the Union, byitsmembers Jetton, McCleary, and Restine, at the sugges-tion and encouragement of its officers and agents Rhodesand Marketti, on or about March 21, on the picket linenear the entrance to the mine and in the presence of em-ployees of Surface Industries, inflicted bodily injury on Ri-ley, a supervisor of Surface Industries The Union main,tains that the strikers involved in the incident, if any, weredefending themselves against Riley, who brandished asawed-off shotgun and a Derringer pistol, and had threat-ened to kill union men who got in the way of his going towork 2727 This was alleged as a union violation in the CB complaintissued onSeptember 29 in the course of the instant hearing months after Riley sdisplay of a gun in thisinstancehad been alleged as a violation in the CAcases SURFACE INDUSTRIES, INC167When the strike began on March 11, a picket line wasestablished at the main gate to the mine, and pickets ap-peared early in the morning, prior to the beginning of thefirst shift at 7 a in , frequently at this time of year beforedaybreak As the weather was very cold, the pickets main-tained open fires There was also generally a large horsetrailer that belonged to Holloway, one of the strikers,parked beside the road, and the pickets could go into thetrailer to get warm or to rest Management personnel, me-chanics, and security guards had been going through thepicket line daily since the strike began without incidentRiley, who testified that he became a foreman before thestrike, admitted he had gone back and forth many times,sometimes as many as five times a day, from the beginningof the strike on March 1I until the events of March 21Riley often stopped to talk to the pickets, and at othertimes drove through without stopping Rhodes testifiedthat he talked to Riley only once when Riley stopped at thepicket line, identified himself as a supervisor, and Rhodestold the men standing there that Riley was managementand they should let him go throughHolloway testified that Riley stopped at the picket lineon March 19 and told some of the pickets Murray wouldbe at the Holiday Inn, wanted to talk to the EmployeeCommittee but any others could come also, and then droveback into the mine Murray held the meeting on March 20to announce that the mine would reopen the next day, toldsome men that those wishing to return could meet at themotel and go to the mine in a convoy, and notified Riley ofthis plan by telephone, but Riley responded that, as he hadbeen going back and forth through the picket line with nodifficulty, he would go in on March 21 alone as usualRiley testified that he owned a sawed-off riot shotgunand a Derringer pistol, that he carried them to work forabout 6 months, both loaded, the shotgun on the seat of hispickup and the Derringer on his person, and that he hadcarried the Derringer in his boot but, on March 21, "be-cause I had given another guy my scalpelitwastucked in my belt " Van Hoose testified that he rode withRiley on March 20 and saw his shotgun or rifle, but did notrecall whether it was in a rack or on the floorboard Someof the pickets testified that they did not see any guns whenRiley stopped to talk to them at the picket line prior toMarch 21Riley arrived at the picket line on March 21 before day-light Some of the pickets recognized his pickup as it wasapproaching, by its lights Riley testified, as a witness forGeneral Counsel, that he pulled up to where "the boyswas all ganged in the middle of the road I stopped mytruck and one boy threw a log through the windshield andthey all went to screaming, and one boy jerked me over tothe door and hit me and knocked me over in the pickup,and then the other door came open They broke the backglass out and one got up in the pickup and was beating onme " Asked then what was the first thing he rememberedhappening, he answered "I pulled up and heard somebodyholler, `Drag him out of there and let's teach him a lesson,'and wham, the log hit the windshield and the glass hit myeyesAbout that time, Mr McCleary jerked me over to thewindow, hit me, and knocked me over in the seat, and thenthey jerked the door open,and then he commenced to hiton me in the truck Some more boys knocked the glass outand tore the glass out on the other side of the pickup Theywas pulling on me from both sides trying to pull me out ofthe pickup,and I was hanging on to the steering wheel andtheybeat on me there until I was almost knocked out " Inanother description of what occurred,Riley testified that"When I pulled up,Iwas rolling the window down andstuck it in Park at the same time They walked up to thepickup and walked around He walked up to the pickup,didn't say a word, reached in the pickup,caught me by theshirt,jerked me over to the door, and hit me right there,and knocked me over in the pickup,and the log hit thewindow and knocked glass in my face at the same time "At this point,he testified,the pistol fell to the floorAs to the conclusion of this episode,Riley testified atone point that "I remember some guy hollering, `That'senough,he's got the message Leave him alone "' At an-other point Riley testified that "Last I remember some guyhollered, `I think he's got the message That's enough,"'and that they then told him to get out of there and to "gotellmy bosses that's just a sample of what we was going toget if anybody else tried to cross " He also testified that "Ijust asked him to leave me alone and then I'd leave," andthat was the only thing he said to the pickets At anotherpoint Riley testified that the last thing he remembered wassome pickets"said, `Look he's got a shotgun,'and took itout of the pickup " He denied that he pointed the shotgunout of the window, and,further,that he ever touched itexcept with his elbow when he was knocked over in thepickup and knocked the shotgun to the floor He explainedthat he never reached for either of the loaded guns at anytime during this episode because "I'd gone through therefor two weeks so why should they bother me that morn-ing"Van Hoose, who had spent the night at the mine,testi-fied that he looked out about 6 a in on March 21 to see ifthere was picketing,but it was almost"pitch dark" andthere were no lights at the intersection,that he saw Riley'struck approaching which he recognized by its lights, andthatRiley was there"a short bit,"then backed up and leftwhile it was still darkSome of the strikers who were at the picket site at thetime testified that the road was open and was not blockedby pickets or in any other manner The road was generallyopen as indicated by the uncontradicted testimony regard-ing persons and vehicles that went in and out of the mineduring this periodMike Hardin, who was at the open fire,and others testi-fied that they saw Riley's truck approaching for about ahalf mile,that Riley stopped about 30 feet from the fire totalk to some pickets, as he occasionally did, that there wereshouts of "Look out, he's got a gun",that an object wasthen thrown through Riley's windshield and some picketsstruck him,that they used their fists and there were noclubs,that the entire episode lasted only a few secondsbefore Riley backed his pickup to where he could turnaround,and droveaway,and that his two guns were leftlying in the road Restine testified that he came out of thehorse trailer and was approaching Riley's pickup when he 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard someone shout that Riley had a gun, that as hebacked away from the direction in which he had beenwalking he heard a commotion and glass breaking, thatRiley had frequently stopped to talk to him and others atthe picket line, and that he had never seen a gun in Riley'struck and did not see Riley point a gun on this occasionNail testified that he also walked toward the pickup fromthe trailer, that he did see a shotgun pointed out of thewindow, that he heard someone yell a warning about thegun, and that he jumped in front of the pickup to be out ofthe way of the gun and then went across to the side of theroad away from the driver's window He also testified thathe saw no violence before he saw the gun He maintainedthat he took no part in the beating of Riley or the damageto the pickup, and did not see who didRiley testified that, when he drove away, he headed forthe Holiday Inn to tell those in the caravan not to try to goin to work, that he stopped on the highway to remove theglass from his eyes, that he met Butler, "one of the bosses,"at the 270 Drive-in and "I stopped him, and I proceeded todrive my pickup and I drove it to the `Y' at Krebs, and Iwas about to pass out again I stopped and got out of mypickup and Lowell took me then to the Holiday Inn"Butler apparently took him in Riley's pickup as Riley, whowas at the Holiday Inn for 15-20 minutes, spent part ofthat time posing for pictures standing by the pickup Thepictures were taken by the newspaper photographer Mur-ray had asked to be present for the planned caravan to themine 28 Riley was then taken to a hospital He testified thatthe hospital washed out his eyes, and he had no troublewith them He also testified that the doctor who examinedhim said he could go home but, when Riley almost lostconsciousness, examined him again, found he had suffereda concussion on one side,29 and directed that he stay in thehospital to recuperateMurray and other company repre-sentatives came to the hospital to take a statement fromRiley as to what occurredSurface Industries maintains that there was no reasonRiley should have pointed a gun at the pickets on this par-ticularmorning as he had driven numerous times throughthe line with no difficulty, and that he was beaten becausethe pickets were aware of the caravan plan and wanted towarn Surface Industries of the danger of going through thepicket line to reopen the mineGene James testified that he was at the picket line onMarch 20 and heard nothing about the mine reopening thenext day Holloway and Tatum attended the meeting withMurray at the Holiday Inn on March 20 Tatum was notquestioned about this meetingHolloway testified that,while they were there, Henderson, Parnell, Smith, Sitter,and Barnes, whom they did not then know, were present,thatMurray said those who wished to return to work couldfile new applications, that other matters were discussed,but that he could not recall Murray making any referenceto a plan to return to work in a convoy on March 21,although he testified there were rumors almost every dayabout the mine reopening And Rhodes and Weaver de-nied that they heard of any company plan to reopen themine and to go there in a caravan on March 21, althoughthey had heard reports of groups going in from time totime during the strike, and denied also that there was anyunion plan to stop employees going in to work on thatdateRhodes also testified that as far as he knew the minehad been operating during the period March 11 to 21when, of the approximately 33 employees who signedcards, about 20-25 were out on strikeSurface Industries, which maintained that some of thestrikers knew of the plan to reopen the mine and presum-ably told the others, recalled Richards as a witness on thismatterRichards testified that he did not recall if he at-tended a meeting on Thursday, March 20, at the HolidayInn, that he heard there was one but did not believe he wasthere, that he did not attend any meeting there when Mur-ray talked about reopening the mine, and first heard ofsuch a meeting at the instant hearing, that he was not attheHoliday Inn on the morning of Friday, March 21,when the caravan was scheduled to go to the mine, butcame there that day close to noon, after Riley was thereand had gone to the hospital, and, when Barnes arguedthat he had seen Richards there earlier in the day, that he,Richards, saw Murray and others at the Holiday Inn onMarch 21 but not Barnes Richards also testified that hehad not been at the picket line during the period March11-21, and that he thought it was Parnell who told him togo to the Holiday Inn on March 21 30Barnes then recalled Parnell, who testified that he wentto the Holiday Inn about 7 a in on March 21 to be part ofthe convoy going to work, that Riley was there at the timenear the vehicle in which he had been beaten, and thatamong several others there at the time was Richards, withwhom he and others had coffee in Murray's room forabout 30 minutes, that Barnes was in the motel but not inthe room at the time, that he went to the hospital whenRiley's statement was taken, and Richards was still at theHoliday Inn when he returned, and that Richards neverwent back to work or showed up after that dayMurray, in his testimony about the Holiday Inn meetingon March 20 and the caravan on March 21, named thosewho were present on these occasions He did not includeRichardsNone of the others who were present on thisoccasion testified to seeing Richards until Parnell did sowhen he was recalled I found Richards a more reliablewitness than Parnell, and credit Richards' testimony thathe did not know of the March 21 caravan plan I find,accordingly, on the record as a whole, that the Union didnot know of this plan on the morning of March 21As found above, Riley stated at the February 18 meetingthat he would kill "any Union son of a bitch" who inter-fered with his work or tried to stop him from going towork The Union maintains that it was because of thatthreat and because Riley pointed a shotgun at pickets onthe morning of March 21 that Riley, who had gone in andout of the mine a great many times without incident, was28 The photographs were not placed in evidence29 Riley, in his testimony, kept referring to a concussion on the left side30 Richards testified that he ParnellHenderson Butler and Siscobawhile gesturing toward his right sideWhen this was pointed out he said itworked at the crusher and that all of them worked throughout the strikewas on the right sideexcept Siscoba and himself SURFACE INDUSTRIES, INC169assaulted by pickets that morning Restore, however, testi-fied that he did not see a gun as he approached Riley'struck on the driver's sideRiley could not identify the pickets who participated inbeating him His affidavit names Restore as the one whobeat him, but one copy of the affidavit available at thehearing had a line drawn through that name and the nameMcCleary written in, while another copy of the affidavitwas unchanged At the hearing, when General Counselasked if Riley recognized anyone in the courtroom as hav-ing taken part in the beating, Riley answered that he recog-nizedMcCleary, pointing to Restore, as the man who hithim As noted above, Sitter, who testified he was near thefire at the time, was unable to identify any of the men whotook part in the beating Pickets who were present whenthis incident occurred maintained they could not testify towho else was present because it was dark, men were divid-ed among the trailer, the fire, and the group near Riley'spickup, and those who were at some distance did not ap-proach when they heard shouting about a gunRestine testified that he saw no union officials at thepicket line at this time There is no evidence that Markettiwas at the site when this incident occurred Rhodes testi-fied that on March 21 he arrived at the picket site about5 30 a in , as he frequently did to start the fire, that shortlyafter that he drove with the James brothers to the east gate,more than a mile from the main gate, to see if it was beingused to enter the mine as lights had been seen in that vicin-ity, and that he and the James brothers sat in the car anddrank coffee for about an hour before they returned to themain gate, arriving there shortly after Riley leftGeneJames i likewise testified that he was at the main gate fora few minutes that morning and then at the east gate withhis brother and Rhodes for about an hour, and that heheard later what occurred in the Riley incident He alsotestified that he did not recall seeing Restme at the gatethat morning, that he did not know McCleary or Jetton byname, and that he thought he saw Nail when he returnedfrom the east gate but not earlierRhodes testified that when he returned to the main gate,Riley's guns were lying in the road, and he was informed ofwhat had occurred He told one of the men to telephoneWeaver and have him call the sheriff, who, when he ar-rived, took possession of the two guns, both of which wereloaded Rhodes also testified that, when he first arrived atthe main gate, there were 12-15 men there, and about 25when he came back from the east gate Restore testifiedthere were about 30 there when the sheriff arrived, some ofwhom came after the Riley incident had occurred GeneJames testified that there were 30-50 men and about 12vehicles at the main gate on March 21 Murray had a heli-copter that day to take food to the security personnel in themine He testified that he observed at the picket site thatday "by estimate pretty close to a hundred men at differenttimes "I find the record does not show that union agents partici-pated in or were present when the Riley beating occurred,or suggested or encouraged such conduct On the contrary,31 James came to the hearing from New Mexico on the morning he testi-fied and had not heard any of the other witnessesit is admitted that management representatives, particular-lyRiley, had previously gone through the picket line agreat many times without incident In fact, Van Hoose tes-tified that he knew of no one denied entrance or exit at anytime other than the Riley incident on March 21 Such vio-lence is not to be condoned, and seems particularly repre-hensible when several men physically attack one man Onthe other hand, the only one involved who admittedly wascarrying loaded guns at the time was Riley I am convincedthat Riley did not brandish the guns, but some of the pick-ets apparently noticed the guns and reacted to what ap-peared to them to be a threatening situation I find, on therecord in its entirety, that General Counsel has not estab-lished, by a preponderance of credible and probative evi-dence, that the Union was responsible for the Riley beatingand thereby violated Section 8(b)(1)(A) of the Act 32 Ac-cordingly, I shall recommend dismissal of these allegationsof the consolidated complaintb The fight at Dew Drop InnThe consolidated complaint alleges that the Union, byits officers and agents Rhodes and Marketti, on or aboutMay 3, at the Dew Drop Inn, encouraged, incited, andfailed to disavow the acts in their presence of membersGene and Oscar James, Young, and Holloway, who inflict-ed bodily injury on Riley and Van Hoose, supervisors, andPolley, a security guard, of Surface Industries The Unionin its answer asserts that the fight was initiated by compa-ny personnel, and that Rhodes and Marketti did not haveknowledge of the fight, and did not encourage, incite, andfail to disavow these actsThe Dew Drop Inn is a nightclub which on some eve-nings has a live dance band It is situated almost directlyacross the highway from the McHoma Lodge, a motelwhere Rhodes had been living for months, and whichserved at times as a meeting place for union personnel, asthe Holiday Inn did at times for meetings called by SurfaceIndustriesOn May 3, a group that included Patton, at that time theSurface Industries superintendent, Van Hoose, a foreman,Riley, a foreman, and his wife, another couple named Bur-ton who were friends of the Rileys,33 and Polley, a securityguard who accompanied supervisors to and from work,and at other times as well, spent the evening togetherSome of the group testified that they first had dinner at theHoliday Inn, and later went to the Westside Club, wherethere was some drinking, principally of beer, and dancingto juke box music Riley testified that they had supper attheWestside Club, Mrs Riley that they were there only 10minutesAt Patton's suggestion that they go where therewas a live band, the group left the Westside Club and wentto the Dew Drop Inn It was the first time either Mr orMrs Riley had been there and the second time that Van32N L R B v Local 1016 United Brotherhood of Carpenters & Joiners ofAmerica AFL-CIO et at [Booher Lumber Col273 F 2d 686 (C A 21960)United Brotherhood of Carpenters and Joiners of America AFL-CIOet at [Endicott Church Furniture, Inc ] v N L R B286 F 2d 533 (C A D C1960)United Mine Workers of America, et at (Blue Diamond Coal Company),143 NLRB 795 797 (1963)3s The Burtons were not called to testify 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDNoose was Mrs Riley testified that they arrived about 9 or10 o'clock, Riley that it was 10 or 11 o'clock, and Polleythat it was about 11 o'clock and they were having drinksand dancing there about 1-1/2 hours The Dew Drop Innwas very crowded-Van Hoose estimated about 300 peo-ple-but the group was seated at a table that was locatednext to the rear exit door, at the far end of the room fromthe bar, and near another table where friends of the Rileyswere seatedMrs Riley testified that there were four othercouples there she knew Van Hoose testified that MikeBeall, who was hired at the mine after the strike began, wasthere and came over to the table, and Polley testified thatBeall was there with a date and another couple The groupordered drinks, principally beer, some of them danced, andsome chatted with friendsRiley and Van Hoose testified that they knew union or-ganizers were staying at the nearby McHoma Lodge Rileyalso testified that, about a half hour after the group ar-rived, he got a call to move his car so someone else couldget out, that when he went to the parking lot he sawRhodes, Marketti, Holloway, Hardin, and Young outsidebut they did not speak, that he went back and told theothers that he had seen "some of the union boys we've hadtrouble with I think we'd better leave I don't want anymore trouble with nobody", that about a minute later,while they were talking, "They come in the side-all theboys did and stood right up at the bar "Mrs Riley testified that Van Hoose went to the men'sroom several times but she did not recall that he or Pattonmentioned seeing any union men, and that only Riley didwhen he returned from the parking lotMrs Riley alsotestified that she was afraid of possible trouble but toldRiley they would stay or go as he preferred, and that theydecided the union men would not bother them with "somany of ours in there " In addition to the crowd present,including several friends of those in the group, there were anumber of uniformed guards employed by Dew Drop InnVan Hoose testified that at almost midnight he was onthe way back to the table from the men's room when hesaw Oscar and Gene James, Young, Hardin, Holloway,Marketti, and Rhodes at or near the bar, that he told theothers about this and they discussed leaving to avoid trou-ble, but decided to stay in view of the number of DewDrop Inn guards, that he did not see Riley go to the park-ing lot, and that there was no mention of union men beingthere before he reported itPolley testified that he did not see Riley go out to theparking lot, that he remembered Van Hoose went to themen's room and, when he came back, mentioned seeingRhodes and Hardin, and that the group did not discussleavingVan Hoose testified that some in the group that eveningwere drinking beer, but "Riley's wife was drinking, I don'tknow, gin or something Something in a bottle, and I be-lieve the lady from the couple that I don't know theirnames was drinking from a bottle I can't remember " Hetestified further that he had six or seven beers, that "Pattonmight have mixed a drink out of a bottle," that Patton"had a few drinks out of a bottle," and, asked if Patton was"pretty well loaded by 11 30 that night," answered, "I-Idon't know He didn't appear to be Not to me " Mrs Ri-ley testified that she could not recall how much beer thegroup drankThe witnesses for General Counsel described the fightthat took place as followsRiley testified"There were two boys by the name ofOscar James and Gene James who walked back to ourtable, and were shaking hands with Willie Patton acrossthe table standing right by my chair Tommy Van Hoosewas sitting right beside me, one of the mine foremen MrHolloway walked right up over my chair and I looked upand said, `Hello, Dub' and he said, `Hello, Scab,' and Istarted to get up He or somebody, I don't know who, hitme with a club and that's the last I remember until I cameto in the hospitalI had all the hide kicked off the sideof my face and off of here I had shoe marks all in my backwhere they stomped me "Mrs Riley testified that the James brothers shook handswith Patton, and commented that it was nice to see himback, that when Holloway, whom the Rileys had knownfor many years, approached, she got up and stood besideher husband, and wanted to get away, although nothinghostile had yet occurred, that when Riley protested beingcalled "scab" Holloway hit Riley with his fist, that some-one else jumped on Riley while she was trying to holdHolloway's arm and, when Holloway went down, she wason top holding him by his hair, and that she did not seeanyone else get hit, but, when a friend from the next tablecame to help Riley, someone held him, and then someonewas hitting Burton and his wife was screaming, that shewalked back to where the men were beating Riley but waspulled away again, she did not know by whom, and thatshe then saw two men she did not know jump up and runtoward the front, "the law" arrived, and she saw the backdoor was open She denied that she saw either of the Jamesmen jerked across the tableVan Hoose testified that Gene and Oscar James andYoung came over, while Marketti, Rhodes, and Hardinstood at another table, and spoke to some in the Pattongroup but mainly to Patton, shaking hands and exchangingpleasantries, that he thought Patton shook hands with Os-car James but did not pull him across the table or do any-thing else to him, and Oscar James' hands were not stillacross the table when the fight began that Van Hoosecould recall, that Young then sat down at a nearby table,and Marketti, Rhodes, Hardin, and Holloway walked over,and Riley greeted Holloway, who called Riley a "Goddamn scab", that when Riley protested being called a scab,Holloway hit Riley "with his fist as best I could tell", thatVan Hoose started to get up to help Riley and "GeneJames then hit mehe knocked me down I guess Thetable crashed down, and there was, you know, just kind ofmass confusion there for a little bit and getting hit andkicked," but he could not tell who was doing the hittingand kicking, that he finally got up and just then Young hithim "With his fist I guess", that he might have swung atsomeone in the mass confusion but did not hit anyone asfar as he knew, that he did not see Polley or Beall hitanyone, that he was hit "several times" but did not see anyclubs, although his prehearing affidavit states that he washit about 15 or 20 times and that some of the "picketershad clubs that appeared to be part of a cue stick or a table SURFACE INDUSTRIES, INC171leg approximately two feet long and approximately twoinches thick", that the fight lasted about a minute or 1-1/2minutes before the Dew Drop Inn guards broke it up, andthat, when the guards arrived, Marketti, Rhodes, and Har-din walked out the front door to their car, which was nextto the police car Van Hoose also testified that he had seenHardin, Weaver, and Oscar and Gene James on previousoccasions at clubs with no trouble or fear of troublePolley testified that Oscar and Gene James and Youngcame to the table together, that they spoke to Van Hoose,that Oscar James reached across the table to shake handswith Patton and then stepped back, that he never saw any-one jerk Oscar James across the table, that the three mendiscussed with Patton getting their jobs back and Pattontold them there were none available but they could put inapplications, that Riley saw Holloway and greeted him butHolloway called Riley a "damned scab," that Riley startedto get up and said Holloway was not to call him that whenHolloway hit Riley "with something" and Riley fell to thefloor, that Van Hoose started to get up and Gene Jamesknocked him down, that Riley while down was beingkicked but Polley could not see by whom, that Polley wentto help Riley up when "I began to feel a blow to the backof my head" but he could not tell who was hitting him asthe blows were coming from the back, that he fell andsomeone kicked him, that he started to walk away from thearea when Young hit him in the eye with his fist and theywrestled to the floor, and that two of the Dew Drop Innguards raised him, and held his arms, while Holloway,Young, and the two James went out the back door Polleytestified that he never saw Rhodes or Marketti at the DewDrop InnThe union witnesses testified to what occurred as fol-lowsOscar James testified that he and Holloway on May 3went to a meeting in McCurtain of the local union there,that on their return they went to the Dew Drop Inn, that hesaw Gene James and Young arriving there at about thesame time, that as they entered they saw Marketti andRhodes at the bar, that later he observed that Gene Jamesand Young had found and sat down at an unoccupied ta-ble, that he started in the direction of that table alone as heand Holloway had become separated but on the way wentover to a nearby table to shake hands with Riley and VanHoose who had greeted him, that he then reached acrossthe table to shake hands with Patton, that Patton held hishand and jerked him across the table, that the table fellwith him across it, and that by the time he picked himselfup the guards were there and the fight was over 34Gene James testified that he and Young went to themeeting in McCurtain, that on the way back they stoppeda few minutes at the McHoma Club, that they then went totheDew Drop Inn and saw Oscar James and Hollowayarriving at about the same time, that he had one beer at thebar, that he and Young sat down at a table, about 90 feetfrom the bar where Marketti and Rhodes were, but near atable at which he saw Oscar shaking hands with Patton andothers, that he saw Patton jerk Oscar across the table, got34 Oscar James testified that he was 5 feet 4 inches and weighed 145poundsup and hit Patton,35 and, when Van Hoose tried to hit him,hit Van Hoose also, and that he did not remember the restof what occurred in the melee He also testified that he wasnot arrested for this incident but that he, his brother, Hol-loway, and Young were in court on May 12, where theyentered a not-guilty plea to a charge of fighting brought bythe Dew Drop Inn 36Young testified that when he and Gene James, who hadbeen at the meeting in McCurtain, arrived at the DewDrop Inn, Holloway and Oscar James were entering, thatRhodes and Marketti were at the bar, that he found atable, called to Gene James, and they went to the table,that he noticed Oscar James shaking hands with Patton,then fall forward and "everything just broke loose", thathe hit a man at the table who was about to hit him, and,when Van Hoose swung at him he hit Van Hoose, that hedid not hear anyone called a "scab", that at about thispoint Holloway, whom he had not seen earlier, said theguards wanted them to leave, and they walked out thefront door 37Holloway testified that, after going to McCurtain for ameeting, he arrived at the Dew Drop Inn with Oscar Jamesabout the same time that Young and Gene James did, thatRhodes and Marketti were at the bar, that he thought itwas Young who found a table, that on his way to the tablehe saw Oscar James shaking hands with the bosses at an-other table and then saw Patton jerk Oscar James, whowent down with the table, that as he approached that tablehe saw Riley getting up so he hit Riley to keep Riley fromhittingOscar James, that nothing was said by either ofthem, and no one used the word "scab", that one of theDew Drop Inn guards told him to leave, he told this toOscar James and Young, and they leftRhodes, who was living at the McHoma Lodge, testifiedthat he walked across the road to the Dew Drop Inn onMay 3 with Marketti, and they went to the bar, that he sawsome strikers there including Oscar and Gene James, Hol-loway, Hardin, and Young, that the place was very crowd-ed and some of that group said they would let him know ifthey found a table, that he heard someone "holler" thatthere was a fight, but he was still at the bar and could notsee from there what was happening, that he saw some ofthe strikers walking out, and that he and Marketti laterwalked back to the McHoma Lodge He also testified thathe never encouraged or incited violence, that on the con-trary he stated at meetings he wanted no fights or violence,and that he did not know there would be a fight at the DewDrop Inn that nightIt is apparent from the record as a whole, and I find, thatthe Patton group went to the Dew Drop Inn knowingunion men might be there, whereas the union men did not35Gene James testified that he was 5 feet 11 inches and weighed 190pounds and that Patton, who was not at the hearing, was aboutthe samesize36 Counsel for Surface Industries placed in evidence the court records inthatmatterwhich he stated was still pending One of these documentswhich is dated September 22, contains a docket entry, State vs W A `Dub'Holloway Gene James Oscar James and Dennis Young Stricken from thisdocketAs to the effect to be given non-Board proceedings see W CMcQuaide inc220 NLRB 593 (1975)37 Young testified that he was 5 feet 11 inches tall and weighed 185pounds 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDknow in advance that the Patton group would be there It isalso apparent that some in the Patton group had beendoing a good deal of drinking Patton did not testify, andthe record does not show how much drinking he did beforesuggesting the group go to the Dew Drop Inn or while atthe Dew Drop Inn Moreover, there were many discrepan-cies in the descriptions of what occurred given by those ofthe Patton group who testified as to who was there, whatwas said, and who hit whom, with what, and when As tothe union men involved, it is clear that Rhodes and Mark-etti remained at the bar, across a crowded room, withmany occupied tables, a dance band, and a dance floorbetween the bar and the table where this incident occurredI find, on the evidence in its entirety, that General Counselhas not established, by a preponderance of credible evi-dence, that union members engaged in a planned unpro-voked assault on company representatives, or that Rhodesand Marketti encouraged, incited, and failed to disavowthe alleged acts in their presence I shall therefore recom-mend dismissal of this allegation of the consolidated com-plaintcThe courthouse incidentsThe consolidated complaint alleges that the Union, byMarketti, on or about May 15, in or about the PittsburgCounty Courthouse in McAlester, (a) threatened certainemployees of Surface Industries with loss of life, and (b)assaulted an employee, because these employees refrainedfrom engaging in union or concerted activities The Uniondenies these allegationsOn or about May 15 there was a hearing at the countycourthouse which was attended by Surface Industries man-agement representatives, security guards, and employees,as well as by strikers and union representatives All left thecourthouse at about the same time when the hearing wasadjourned Parent and Goff, employees, walked out togeth-erParent testified that one of the security guards walkeddown the steps with them, while Goff testified that Murrayand some security guards were in back of them, but did notwalk down the steps with them As Parent and Goff walkedto where Parent's pickup was parked, a number of unionmen who had been at the courthouse were walking behindthem, to where their vehicles were parked, and caught upwith Parent and Goff when they stopped at a crossing towait for a traffic lightParent testified, as a witness for General Counsel, thathe glanced back and saw the union men approaching, that"Before the light could change, they walked up there andMarketti walked up and he says, `There's two fellows that'sgoing to die,' you know, `going to be dead' or somethingAnd he just shoved me off of the curb and I caught myselfJust open handed-just hit me in the back of myshoulder and just kind of threw me off balance andknocked me off there", that "Sam [Goff] said, `We don'twant no trouble,' and we just went on toward the pickupWe got to the pickup and I walked around and unlockedthe door and got inside and opened the door for Sam Youknow, they followed us on across the street and just stoodaround the pickup a little bit Some of them just mumbledand some was leaning over and looking in the pickup Onefellow I never-I don't know who it was or anything, buthe stuck his face right up against the glass I was kind ofscared, I guess you'd say nervous anyway, and he lookedright in the pickup So I had a little old pistol so I justpicked it up and laid it on the seat thinking maybe, youknow, they might think twice before they bothered us Iwasn't going to use it, I just wanted to warn them that Iwasn't going to take no more of it, so we got the pickupstarted and drove off without any trouble " Parent alsotestified, on cross-examination by the Union, that he knewMarketti only because the judge called out the names of anumber of union men in the court proceeding, and eachone including Marketti stood as his name was called, thathe had owned the gun about 2 years, that he had carried itin his truck and sometimes to work since about 2 weeksbefore May 15, and that he did not have a permit to carrya gun Parent also testified that this occurred on the mainstreet ofMcAlester in the middle of the afternoon, with agood many people in the vicinity, and that he was not wor-ried as he started to walk to his pickup but, when Marketti"pushed mekind of knocked me off balance," andmade his remark, "I was nervous " Asked if he thoughtMarketti was going to kill him, he answered, "Well therewas enough of them," and, asked again if he thought so, heanswered "Well you can't never tell " 38Goff testified that he and Parent passed several unionmen and proceeded to the corner where, as they stoppedfor a traffic light, "One of us looked around and said,`Here comes the group,' and Marketti was in the leadAbout that time I stepped off the curb About that timeMarketti got there and he shoved Johnny by the shoulderoff the curb about the same time he said, `These two guysare going to die"' that "I said, `Let's go on, JohnWe don'twant any trouble with these people,' and we ran the lightand went on to the pickup", that the group approached ashe and Parent were getting into the pickup, "and they wasall trying to talk and made idle threats I shut the doorthey were all trying to talk and I couldn't point one of themout" to identify them Goff testified that he was frightenedby this episode because of an encounter about 2 weeksearlier 39 when a number of union men approached his ve-hicle, that "They were all trying to talk They were angryI showed them a pistol I had with me and told them Iintended to protect myself They made their threats andtoldme I didn't have a jobIdon't know who saidAll I know is what the group saidthat Icouldn't work down at this coal mine, that if I did that Iwas going to get some of the same medicine some of theother bosses had gotten Also they made a statement that ifI told this to the law, to my bosses, to the press, or toanyone else that they'd get me " He testified, on cross-examination by the Union, that virtually everyone whoworked during the strike probably carried a gun, that hepointed the gun at this group, possibly with his finger onthe trigger, when the group was about 10 feet from him,that none of the group was armed with guns or any other38 Parent testified that he was 28 years old was 6 feet 2 inches tall andwethed 190 pounds3This incident is not alleged as a violation of the Act SURFACE INDUSTRIES, INC173weapons, and that his gun would be loaded if there was arepetition of this incident 40Dennis Fink and David Foster testified, as witnesses forthe Union that they were in the May 15 group that left thecourthouse and walked toward their vehicles, which wereparked in the same vicinity, that they were close enough toMarketti to see what he did and to hear what he said, thatMarketti did not touch or speak to Parent, that there wasno communication between the group and the two men,that they saw Parent stumble as he looked back at thegroup that Goff "mumbled something" and he and Parentcrossed against the light, that when the group, which wait-ed for the light to change, got to Parent's pickup, they sawParent put a clip in his gun and hold it up, that theystopped in surprise to see someone with a gun in the down-town area, that Parent drove off, and the group, whichincluded a couple of women and a small child, walked totheir vehiclesYoung and others in the group testified thatthey were too far in back of Marketti to hear if he saidanything, but that they did after crossing the street seeParent holding the gunI have previously found Dennis Fink a credible witness,and I found him and Foster more believable witnesses thanParent and Goff, whose testimony as to what occurred didnot have the ring of truth Moreover, the record shows thatthese incidents occurred on the busy main street of Mc-Alester in the middle of the afternoon, with company menand security guards all leaving the courtroom at the sametime, and many other people on the street, that all thoseinvolved were heading for vehicles parked in the samearea, that the union group waited for the traffic light tochange, and did not pursue Parent and Goff who crossedagainst the light, that Parent testified the union men justmumbled and looked in the windows of the pickup, whileGoff testified that the group were all "trying to talk andmade idle threats", and that only Parent displayed a gun Ifind, on the basis of the demeanor of the witnesses, theprobabilities of the situation, and the entire record, that theevidence does not establish that the Union, by Marketti,threatened employees with loss of life or assaulted an em-ployee, because these employees refrained from engagingin union or concerted activities I shall therefore recom-mend dismissal of these allegations of the consolidatedcomplaint 41d TheBeall incidentThe consolidated complaint alleges that the Union, byitsmember Gene James, in furtherance of suggestions andencouragement by its officers and agents Marketti andRhodes, at the home of a nonstriking employee, threatenedan employee on or about June 24 with loss of life if hecontinued to work at Surface Industries during the strikeThe Union denies that such a threat was ever made, anddenies also that either Marketti or Rhodes ever suggestedor encouraged strikers to make such threatsJames Beall, called as a witness by General Counsel,40 Goff testified that he was 38 years old 5 feet 10 or 11 inches tall andweighed 185 or 190,and that Marketti was about the same size4SeeThe Buffalo Newspaper Guild Local 26 American Newspaper GuildAFL-CIO-CLC (BuffaloCourier Express, Inc)220 NLRB 79 (1975)testified that at the time of the hearing he was employed byStanley Smith Security and assigned to Surface Industries,that in the latter part of May he was driving a water truckfor a trucking firm, that his sister is married to EddieJames, the son of Oscar James and the nephew of GeneJames, and that his brother Mike was hired by SurfaceIndustries after the walkout in March He also testifiedthat on about June 24 "I was down at Ed James' house andwe walked around back where Oscar and Gene James werestanding They asked me was I still driving a water truckand I told them no Gene James asked me was my brotherstillworking over there and I told him yes And he told meifhe did go to work tonight that he would be a dead son-of-a-bitch before he got out the gate Those were his exactwords and then Gene turned and walked off " He testifiedthat he related this conversation to Murray and the securi-ty personnel that night, but not to his brother, who workednights, until the next morning, and that after this occurredhis brother continued to work but moved his home andstayed for a while at the Holiday InnOscar James testified, as a witness for the Union, that onJune 24 he and Beall were sitting in the backyard of hishouse, not at Eddie James' house, that Gene James cameinto the yard and asked Beall if his brother worked at themine, that when Beall said his brother did, "Gene told himto ask his brother to quit working out there", that Beall satthere a second without saying anything, and got up andleftJames denied that anything was said about anyonebeing killed or hurt, or that Beall was in any way threat-ened He also testified that he and Beall have been togetheron occasions since June 24Gene James, who was living in New Mexico at the timeof the hearing, also testified, as a witness for the Union,that he was at Oscar's house on June 24, that he met Beallthere, that he asked Beall to ask his brother to quit workingat Surface Industries, and that Beall did not respond andnothing further was said He denied ever saying that ifBeall's brother went to work that night, he would be a"dead son of a bitch "I found Oscar and Gene James more forthright and con-vincing witnesses than Beall, and credit their testimonyabout what occurred on this occasion I find, therefore, onthe basis of the demeanor of the witnesses, the nature oftheir testimony, and the record as a whole, that GeneJames did not threaten Beall that Beall's brother, if he wentto work the night of June 24, would be dead before he gotout of the gate I find further that the record does not showany suggestion or encouragement of such conduct byMarketti and Rhodes Accordingly, I shall recommend dis-missal of these allegations of the consolidated complaintIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Surface Industries, Inc, set forth in sec-tion III, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce 174DECISIONSOF NATIONALLABOR RELATIONS BOARDV THE REMEDYHaving found that Surface Industries, Inc, the Respon-dent in Case 16-CA-6006 and 16-CA-6180, has engagedin certain unfair labor practices in violation of Section8(a)(1), (2), and (5) of the Act, I shall recommend thatSurface Industries be ordered to cease and desist therefromand from in any other manner infringing upon its employ-ees' Section 7 rights, and that it take certain affirmativeaction designed to effectuate the policies of the Act I shallalso recommend that nothing contained in the recom-mended order shall be construed as requiring Surface In-dustries to revoke any wage increases or other employeebenefits previously granted 41While I have found that Surface Industries initiated, as-sisted, and dominated and interfered with the formationand administration of the Employee Committee, a labororganization, the complaint alleges such conduct only untilon or about March 19, and the evidence does not show thatthe Committee has functioned or has existed since thatdate I shall therefore not recommend that Surface Indus-tries be ordered to disestablish, or to cease recognition of,the Employee CommitteeAs I have also found that Surface Industries unlawfullyrefused to bargain with the Union as the exclusive repre-sentative of its employees in an appropriate unit, made uni-lateral changes in wages, hours, and working conditions,and negotiated as to terms and conditions of employmentwith the Employee Committee, I shall recommend that itbe ordered to bargain collectively with the Union, uponrequest, concerning rates of pay, wages, hours, and otherterms and conditions of employment, and embody in asigned agreement any understanding reachedUpon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the followingCONCLUSIONS OF LAW1Surface Industries, Inc, the Respondent in Case 16-CA-6006 and Case 16-CA-6180, is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act2United Mine Workers of America is a labor organiza-tion within the meaning of Section 2(5) of the Act3By interrogating employees about their union activi-ties, threatening reprisals including discharge and a shut-down of operations because of such activities, engaging insurveillance of such activities, promising and granting ben-efits to induce employees to abandon such activities, andother conduct interfering with, restraining, and coercing itsemployees in the exercise of their Section 7 rights, SurfaceIndustries has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act4 By initiating, assisting, dominating, and interferingwith the formation and administration of the EmployeeCommittee, a labor organization, Surface Industries hasengaged in unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act42N L R B v Exchange Parts Company375 U S 405 (1964),Yale RubberManufacturing Company,193 NLRB 141 (1971)5All the production and maintenance employees ofSurface Industries, Inc, at its mine near Dow, Oklahoma,excluding all office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bar-gaining6At all times since February 24, 1975, United MineWorkers of America has represented a majority of the em-ployees in the aforesaid appropriate unit within the mean-ing of Section 9(a) of the Act7By refusing to bargain collectively with United MineWorkers of America on February 25, 1975, and thereafter,by making unilateral changes in wages, hours, and workingconditions, and by negotiating as to terms and conditionsof employment with the Employee Committee, Surface In-dustries has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act8The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act9The General Counsel has failed to establish by a pre-ponderance of the evidence that United Mine Workers ofAmerica, the Respondent in Case 16-CB-1026, has en-gaged in the conduct alleged in the consolidated complaintto constitute violations of Section 8(b)(1)(A) of the ActUpon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommendedORDER 43The Respondent, Surface Industries, Inc, Dow, Oklaho-ma, its officers, agents, successors, and assigns, shall1Cease and desist from(a) Interrogating employees about their union activities,threatening reprisals including discharge or a shutdown ofoperations because of such activities, engaging in surveil-lance of such activities, promising and granting employ-ment benefits to induce employees to abandon such activi-ties, or in any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act, except that nothing containedherein shall be construed as requiring Surface Industries,Inc, to revoke any wage increases or other employee bene-fits previously granted(b) Initiating, assisting, or dominating and interferingwith the formation and administration of the EmployeeCommittee or any other labor organization(c)Refusing to bargain collectively with United MineWorkers of America as the exclusive collective-bargainingrepresentative of its employees in the unit found appropri-ate,making unilateral changes in wages, hours, and work-ing conditions, or negotiating as to terms and conditions of43 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes SURFACE INDUSTRIES, INC175employment with the Employee Committee or any othercompany-dominated labor organization2Take the following affirmative action designed to ef-fectuate the policies of the Act(a)Upon request, bargain collectively with United MineWorkers of America as the exclusive representative of theemployees in the appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions of em-ployment, and embody in a signed agreement any under-standing reached The bargaining unit isAll the production and maintenance employees ofSurface Industries, Inc, at its mine near Dow, Oklaho-ma, excluding all office clerical employees, profession-al employees, guards, and supervisors as defined in theAct(b) Post at its mining operation near Dow, Oklahoma,copies of the attached notice marked "Appendix " as Cop-44 In the eventthe Board'sOrderis enforcedby a Judgment of the UnitedStatesCourt of Appeals the words in the notice reading Postedby Orderies of said notice, on forms provided by the Regional Di-rector for Region 16, after being duly signed by the SurfaceIndustries, Inc , representative, shall be posted by SurfaceIndustries, Inc, immediately upon receipt thereof, in con-spicuous places, including all places where notices to em-ployees are customarily posted Reasonable steps shall betaken by Surface Industries, Inc , to insure that said noticesare not altered, defaced, or covered by any other material(c)Notify the Regional Director for Region 16, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent, Surface Industries, Inc, has taken to com-ply herewithIT IS FURTHER ORDERED that the consolidated complaint bedismissed insofar as it alleges violations by the Respon-dent, Surface Industries, Inc, in Case 16-CA-6006 or Case16-CA-6180, or by the Respondent, United Mine Workersof America, in Case 16-CB-1026 not specifically foundhereinof the National Labor Relations Board shall read ` Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "